ORDER
Considering the Petition for Transfer to Active Status filed by respondent, and the response thereto filed by the Office of Disciplinary Counsel,
*351IT IS ORDERED that the petition be and hereby is denied on the showing made. Respondent may reapply for transfer to active status by filing a petition which complies with the requirements of Supreme Court Rule XIX, § 22(G).
/s/ Jeffrey P. Victory
Justice, Supreme Court of Louisiana
KIMBALL and TRAYLOR, JJ., would grant and remand for a hearing.